DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements received 3-6-22 and 7-14-22 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
There is no explanation of the relevance for any of the Non-Patent Literature Documents that have been lined through.
Specification
The disclosure is objected to because of the following informalities:
The paragraph starting on line 28 of page 10 is confusing.  This paragraph discloses the values not including the word “about” are intended to include the word “about”.  In light of this paragraph, it is unclear how to interpret the non-about values in the application since they can be different each time.  For example, in claim 2, is 5mm actually about 5mm?  5mm and about 5mm are different values that may not be the same.  This paragraph renders the interpretation of any claimed values unclear based on the broad application of the word “about”.  This paragraph discloses that “each such dimension is intended to mean both the recited value and a functionally equivalent range surrounding that value”.  As described in this paragraph, a non-about value is both the value and a range at the same time.  However, it is unclear how a single number can be a range.  The range from this paragraph is called a “functionally equivalent” range.  However, the specification fails to provide any insight on what makes up a functionally equivalent range.  Basically, it is unclear what boundaries define this type of range.  Since the term “functionally equivalent range” is not a term of art and, therefore, can have various meanings, what one person skilled in the art considers a “functionally equivalent” range may not be what another person skilled in the art considers a “functionally equivalent range”.  This means the functionally equivalent range of a value can be different each time.  Claim 15 requires a value that is 0.2mm to 10mm.  10.1mm can be considered about 10mm.  If the value is actually 10.1mm, this allows for a value of 10.09mm to be considered a value that is in the claimed range which does not make sense.  A singular number cannot be a both that exact value and a range at the same time.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claims 2 and 15, on page 10 the paragraph starting on line 28 discloses that the values not including the word “about” are intended to include the word about.  In light of this paragraph, it is unclear how to interpret the non-about values in the claims and are currently indefinite since they can be different each time.  For example, in claim 2, is 5mm actually about 5mm?  5mm and about 5mm are different values that may not be the same.  This paragraph renders the interpretation of any claimed values unclear based on the broad application of the word “about”.  This paragraph discloses that “each such dimension is intended to mean both the recited value and a functionally equivalent range surrounding that value”.  As described in this paragraph, a non-about value is both the value and a range at the same time.  However, it is unclear how a single number can be a range.  The range from this paragraph is called a “functionally equivalent” range.  However, the specification fails to provide any insight on what makes up a functionally equivalent range.  Basically, it is unclear what boundaries define this type of range.  Since the term “functionally equivalent range” is not a term of art and, therefore, can have various meanings, what one person skilled in the art considers a “functionally equivalent” range may not be what another person skilled in the art considers a “functionally equivalent range”.  This means the functionally equivalent range of a value can be different each time.  Claim 2 requires a value that is greater than 5mm.  4.99mm can be considered about 5mm.  If the value is actually 4.99mm, this allows for a value of 4.991mm to be considered a value that is greater than 5mm which does not make sense.  A singular number cannot be a both that exact value and a range at the same time.  Deleting the page 10 paragraph overcomes the rejection.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the phrases “a pair of angled surfaces and a crest” and “between a first position and a second position” are unclear.  What structure defines the first and second positions?  The claim discloses a recessed surface on line 2 and, as written, the crest and the angled surfaces are comprised by the system in a way that does not have the crest and angled surfaces in the recessed surface which is not supported.  Later in the claim, the tab is disclosed as having a first position and a second position.  However, these positions are not defined using the recessed surface and are unclear.  The first position needs to be defined by disclosing the crest and angled surfaces are in the recessed surface and the second position needs to be defined by the crest and angled surfaces are spaced from the recessed surface.  Defining the positions as proposed overcomes all of the issues brought up in this paragraph and the issues with claims 3 and 4 below.  
With regards to claims 2 and 15, on page 10 the paragraph starting on line 28 discloses that the values not including the word “about” are intended to include the word about.  In light of this paragraph, it is unclear how to interpret the non-about values in the claims and are currently indefinite since they can be different each time.  For example, in claim 2, is 5mm actually about 5mm?  5mm and about 5mm are different values that may not be the same.  This paragraph renders the interpretation of any claimed values unclear based on the broad application of the word “about”.  This paragraph discloses that “each such dimension is intended to mean both the recited value and a functionally equivalent range surrounding that value”.  As described in this paragraph, a non-about value is both the value and a range at the same time.  However, it is unclear how a single number can be a range.  The range from this paragraph is called a “functionally equivalent” range.  However, the specification fails to provide any insight on what makes up a functionally equivalent range.  Basically, it is unclear what boundaries define this type of range.  Since the term “functionally equivalent range” is not a term of art and, therefore, can have various meanings, what one person skilled in the art considers a “functionally equivalent” range may not be what another person skilled in the art considers a “functionally equivalent range”.  This means the functionally equivalent range of a value can be different each time.  Claim 2 requires a value that is greater than 5mm.  4.99mm can be considered about 5mm.  If the value is actually 4.99mm, this allows for a value of 4.991mm to be considered a value that is greater than 5mm which does not make sense.  A singular number cannot be a both that exact value and a range at the same time.  Deleting the page 10 paragraph overcomes the rejection.
With regards to claim 2, it is unclear what is and is not greater than a range.  Does the value have to be greater than 5mm?  Can the value be greater than 0 but smaller than 5mm?  
With regards to claim 2, the vertical distance is unclear in that claim 1 discloses a first and second tab position.  Is the distance measured in the first or second position?  If the range only applies to one of the positions, that “position” should be utilized with the phrase “when in the “***” position”.
With regards to claim 3, claim 1 discloses the first position, the crest, and the recessed surface in a way that they are unrelated.  These items cannot be unrelated in the presence of each other and then have a relationship later on.  There must be some relationship disclosed in claim 1 because that is the only way it is supported.  Then claim 3 can further limit this relationship.  Claim 4 has the same issue.  
Claims
It is to be noted that claims 2 and 15 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.

Allowable Subject Matter
Claims 1 and 3-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 7-14-22 have been fully considered but they are not persuasive.  With regards to the objections and rejections based on the page 10 “about” paragraph, these objections are not saying the use of the term “about” is not proper.  The issue is a value being considered “about” and “non-about” at the same time.  Claim 15 discloses a range ending with 10mm.  One interpretation of the end value is 10mm but the page 10 “about” paragraph says “unless otherwise specified” this value of 10mm can be a totally different number that is about 10mm (i.e. 10.1mm).  So, a value not in the range could be considered in the range making the limitation confusing (10.09mm).  With this uncertainty, the range is unclear.  The specification has not provided any insight on how to determine what can and cannot be “about” a value as manufacturing tolerances will be different in all areas of manufacturing.  What one manufacturer considered a tolerance may not be what another manufacture considers as a tolerance.  Deleting the page 10 paragraph overcomes the objections and rejections.
The remaining rejections under 112 have not been overcome.     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04 October 2022
/Jason Daniel Prone/Primary Examiner, Art Unit 3724